DETAILED ACTION

This office action is in response to the preliminary amendment filed 8/21/2018. As directed by the amendment, claims 5-9 have been amended, no claims have been cancelled, and claims 10-12 have been newly added.  Thus, claims 1-12 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:



Claims 1-12 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, the following claims appear to positively recite part of the human body in combination with the structure of the claimed invention:
Claim 1, lines 2-6, “a sternum compression means that . . .  repeats a sternum compression cycle having, as one cycle, a compression period in which the impact hammer is pressed against the chest and a recoil period in which the impact hammer is separated from the chest.” 
Claim 1, lines 7-10, “an artificial respiration means that repeats an artificial respiration cycle having, as one cycle, an inhalation period in which respiratory gas is supplied to the patient and an exhalation period in which supply of the respiratory gas is stopped; and a control means that controls the artificial respiration means and the sternum compression means.” 
Claim 1, lines 12-17, “wherein the control means . . . stops pressing the impact hammer against the chest during the compression period overlapping with the inhalation period.”
Applicant needs to clearly state using inferential language (e.g. adapted to) so that the human anatomy is not claimed.
Claims 2-12 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al (2009/0149901) in view of Abramov et al (5,806,512).

Jayne does not disclose the control means executes the artificial respiration cycle a predetermined number of times per unit time while executing the sternum compression cycle a predetermined number of times per unit time, and stops pressing 
However, Abramov teaches a cardiopulmonary resuscitation device including a sternum compression means (14) (chest cuff controlled by valve (26’’) (col 3, ln 16-20, 43-48),  an artificial respiration means (42) (ventilator) (col 3, ln 55-64), and a control means that controls the artificial respiration means (42) and the sternum compression means (14) (control module synchronizes the operation of the valve (26’’) controlling sternum compression means (14) and artificial respiration means (42)) (col 4, ln 17-20), and as shown in fig 2, the control means executes the artificial respiration cycle a predetermined number of times per unit time while executing the sternum compression cycle a predetermined number of times per unit time (as shown in fig 2, pressure applied to face mask (56) is performed once and then pressure applied to chest (56a) is performed once), and stops the chest compression means from compressing the chest during the compression period overlapping with the inhalation period (as shown in fig 2, artificial respiration means (42) is operated in an out-of-phase relationship with the sternum compression means (14) so that when the sternum compression means (14) is performing compression, the artificial respiration means (42) is in the exhalation mode, i.e., no breathable gas being furnished to the patient and vice versa) (col 4, ln 14-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the control means of Jayne by configuring the control means to execute the artificial respiration cycle a predetermined number of times per unit time while executing the sternum compression cycle a predetermined number of times per unit time, and stops pressing the impact hammer 
Regarding claim 2, the modified Jayne’s reference discloses that in a case where the inhalation period is started during the recoil period, the control means extends the recoil period executed at the start time of the inhalation period at least until the inhalation period ends (as shown in fig 2 of Abramov, artificial respiration means (42) is operated in an out-of-phase relationship with the sternum compression means (14) so that when the inhalation period is started, the sternum compression means does not perform compression until the artificial respiration means (42) is in the exhalation mode) (Abramov, col 4, ln 14-21).
Regarding claim 5, the modified Jayne’s reference disclose the control means restarts the sternum compression cycle a predetermined time after the end of the inhalation period, and the sternum compression cycle restarted is started from the compression period (as shown in fig 2 of Abramov, the control means starts the sternum compression cycle at the end of the inhalation period, and the sternum compression cycle restarted is started from the compression period as pressure is applied to the chest after the inhalation period) (Abramov, fig 2).
Regarding claim 6, Jayne discloses the artificial respiration means (42) and the sternum compression means (40) are configured as an integral device (as shown in figs 1-2, the apparatus is configured as an integrated device (30) including the artificial 
Regarding claim 10, the modified Jayne’s reference disclose the control means restarts the sternum compression cycle a predetermined time after the end of the inhalation period, and the sternum compression cycle restarted is started from the compression period (as shown in fig 2 of Abramov, the control means starts the sternum compression cycle at the end of the inhalation period, and the sternum compression cycle restarted is started from the compression period as pressure is applied to the chest after the inhalation period) (Abramov, fig 2).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al and Abramov et al as applied to claim 1 above, and further in view of McCarthy et al (2017/0143932).
Regarding claim 7, modified Jayne discloses an artificial respiration means and a sternum compression means.
Modified Jayne does not disclose the artificial respiration means and the sternum compression means are configured as individual devices.
However, McCarthy in fig 17 teaches an artificial respiration means (440) (artificial respiration oxygen supply system) (para [0149]) configured to be used in combination with performing chest compressions to perform CPR (ventilation control system delivers is configured to continuous alternating respiration/compression cycles with a pre-determined number of inspiratory phases in the respiration phase, and a pre-determined period when inspirations are suspended to allow compressions) (para [0131]), wherein the artificial respiration means is configured as an individual to allow 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Jayne by configuring the artificial respiration means to be configured as an individual device separate from the sternum compression means as taught by McCarthy in order to allow the artificial respiration means to be used separately in combination with a user performing manual chest compressions and to control the timing and transitions between manual chest compressions and artificial respiration (McCarthy, para [0038])
Regarding claim 8, the modified Jayne’s device discloses in fig 17 of McCarthy the control means (458 of McCarthy) (control device) is mounted on a device constituting the artificial respiration means (440 of McCarthy) (McCarthy, para [0151]). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al and Abramov et al as applied to claim 1 above, and further in view of Steen (2004/0230140).
Regarding claim 9, modified Jayne discloses a sternum compression means (150 of Jayne) including an elevating means for vertically reciprocating the impact hammer (152 of Jayne) (sternum compression means (150) includes a mechanism to position the impact hammer (152) in a first, retracted position (154) and a second, extended position (156)) (Jayne, para [0049]).

However, Steen in fig 1a-b teaches a device for performing CPR including a sternum compression means including an impact hammer (5) (contact pad), wherein the sternum compression means includes an elevating means (4) (pneumatic compression/decompression unit) for vertically reciprocating the impact hammer (5), and wherein a driving system of the elevating means (4) is a gas driving system, an electric driving system, or a mixed driving system of the gas driving system and the electric driving system (driving system is a gas driving system using a pneumatic cylinder to drive the impact hammer (5) (para [0031]) with an electric control system using a microprocessor running on batteries to control the rate of movement of the elevating means (para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the elevating means of modified Jayne by with an elevating means including a driving system of the elevating means is to be a mixed driving system of the gas driving system and the electric driving system including a pneumatic cylinder configured to drive the elevating means to reciprocate an impact hammer, with a valve manifold electrically controlled by a control unit to control the flow of gas in the pneumatic cylinder as taught by Steen, as it would be a simple substitution of one known means for driving an impact hammer for another to provide the predictable result of providing a reciprocal linear motion to the impact hammer to perform CPR compressions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 and 10-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7-17 of copending Application No. 16/079,285 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 7 of the reference application - including claims 1 and 4, from which claim 7 depends from - discloses the limitations of application claim 1, as shown below.
 
Application claim 1
Reference application claim 7
A cardiopulmonary resuscitation system comprising: 
(1) a sternum compression means that includes an impact hammer for compressing the chest of a patient and repeats a sternum compression cycle 
(2) an artificial respiration means that repeats an artificial respiration cycle having, as one cycle, an inhalation period in which respiratory gas is supplied to the patient and an exhalation period in which supply of the respiratory gas is stopped; 
(3) and a control means that controls the artificial respiration means and the sternum compression means, 
(4) wherein the control means executes the artificial respiration cycle a predetermined number of times per unit time while executing the sternum compression cycle a predetermined number of times per unit time, 
(5) and stops pressing the impact hammer against the chest during the 
1) a sternum compression unit that includes an impact hammer for compressing the chest of a patient and repeats a sternum compression cycle having, as one cycle, a compression period in which the impact hammer is pressed against the chest and a recoil period in which the impact hammer is separated from the chest and which be performed succeeding to the compression period; 
(2) an artificial respiration unit that repeats an artificial respiration cycle having, as one cycle, an inhalation period in which respiratory gas is supplied to the patient and an exhalation period in which supply of the respiratory gas is stopped and can supply oxygen administering gas for passive oxygen inhalation to the patient during the recoil period; 
(3) and a controller that controls the artificial respiration unit and/or the sternum compression unit, wherein the control controller judges, for each recoil period, whether supply of the oxygen administering gas is required and sends a supply instruction signal to administer the 
4. The cardiopulmonary resuscitation system according to claim 1, (4) wherein the controller executes the artificial respiration cycle a predetermined number of times per unit time while executing the sternum compression cycle a predetermined number of times per unit time.
7. The cardiopulmonary resuscitation system according to claim 4, (5) wherein in the compression period overlapping with the inhalation period, the controller stops pressing the impact hammer against the chest. 



However, reference application claim 1 includes features that are not in application claim 1, such as wherein the controller configured to judge, for each recoil period, whether supply of the oxygen administering gas is required and sends a supply 
Regarding claims 2-8 and 10-12, claims 8-17 of the reference application disclose the limitations of application claims 2-8 and 10-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/079,285 (reference application) in view of Steen. 
Regarding claim 9, claim 7 of the reference application discloses a sternum compression means (sternum compression unit).
Claim 7 of the reference application does not disclose the sternum compression means includes an elevating means for vertically reciprocating the impact hammer, and a driving system of the elevating means is a gas driving system, an electric driving system, or a mixed driving system of the gas driving system and the electric driving system.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sternum compression means of claim 7 of the reference application by providing an elevating means for vertically reciprocating the impact hammer, and including a driving system of the elevating means comprising a mixed driving system of the gas driving system and the electric driving system including a pneumatic cylinder configured to drive the elevating means to reciprocate an impact hammer, with a valve manifold electrically controlled by a control unit to control the flow of gas in the pneumatic cylinder as taught by Steen in order to provide a mechanism for providing vertically reciprocating motion to the impact hammer to provide CPR compressions.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Jayne and Abramov disclose the limitations of claim 1 above. However, neither Jayne, Abramov, or the other prior art of record, either alone or in combination, disclose that in a case where the inhalation period is started during the compression period and the start time of the inhalation period is in the first half period obtained by temporally dividing the compression period into two equal parts, the control means hastens start of the inhalation period by the same time as the time from the start time of the compression period overlapping with the inhalation period to the start time of the inhalation period as recited in claim 3, and wherein in a case where the inhalation period is started during the compression period and the start time of the inhalation period is in the second half period obtained by temporally dividing the compression period into two equal parts, the control means delays start of the inhalation period by the same time as the time from the start time of the inhalation period to the end time of the compression period overlapping with the inhalation period as recited in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Abramov et al (5,492,115), Freeman (2012/0059292), and Flood et al (8,591,439) discloses CPR devices including mechanisms to synchronize chest compressions with a breathing cycle of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785